24 So.3d 1290 (2010)
Bruce Palmer JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-6100.
District Court of Appeal of Florida, First District.
January 12, 2010.
James S. Purdy, Public Defender, Seventh Judicial Circuit, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of habeas corpus is denied without prejudice to consideration of the issues raised therein in petitioner's direct appeal from judgment and sentence. *1291 See Munn v. State, 997 So.2d 423 (Fla. 1st DCA 2008).
BENTON, PADOVANO, and ROBERTS, JJ., concur.